DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lightner on 03/03/2022.

The application has been amended as follows: 
In the claims:

22.	At line 10, insert the following “that is modified by separating a portion of the input circuitry from a reminder thereof, thereby affecting the continuity of” after the word “configuration”.  

[End of amendment]

Reasons for Allowance
Claims 41-46 are previously allowed, wherein claims 22-27, 29-33, 35, and 36 are allowed in this correspondence. 

Regarding claim 22, Wilson teaches an electronic tag comprising: sensing means configured for sensing a plurality of conditions (a grid 16 sensing plurality of conditions associated with a plurality of medication blisters or cells; see e.g. FIG. 1, para. [0108] and [0116], wherein a plurality of different conditions are also known [see e.g. Niemiec col. 6, lines 41-]); a control module, electrically connected to the sensing means, configured for receiving data relating to the plurality of sensed conditions (a tag including one of more controllers, electrically connected to the grid, receives data related to the sensed conditions; see e.g. para. [0156-159]); a transmitter module, electrically connected to the control module, configured for transmitting, for reception by a remote monitoring station, a notification signal including the data relating to any one or more of the plurality of sensed conditions (transmitting data from the tag to remote computer, see e.g. para. [0114], [0143], and FIG. 7, wherein the collected data is one or more conditions data, see e.g. para. [0124] and [0156-159], which can be transmitted to the remote computers. In addition, the one or more components are electrically connected with each other, see e.g. FIGS. 1-5, which means that the communication module is also connected with rest of the modules or circuitry); and input circuitry, electrically connected to the control module (the grid or the sensor grid also functions as input circuitry and is connected to the rest of the circuit modules; see e.g. FIGS. 1-5), configured for regulating an operation of the control module, by providing a limit for each of the plurality of sensed conditions depending on a physical configuration of the input circuitry (expulsion or removal of medication is monitored and reported to the tag which increases the bus resistance and is sensed, see e.g. para. [0156-159], wherein this provides input of resistance which is subsequently monitored to determine next removal of medication, wherein the operation of control module is regulated depending on physical configuration of the grid or sensor  i.e. whether data is outputted or not based on whether one of the medication pill is removed or not thereby affecting the grid’s previous 
Niemiec, in a same or similar field of endeavor, teaches to cause notification signal to be transmitted, via transmitter module, when the at least one sensed condition (an RF transmitter sends information corresponding to usage of medication stored in one cell in the blister package to the remote information transceiver upon breakage of the severable conductor associated with the one cell, see e.g. abstract, col. 2, lines 32-36 and claim 1, section e, wherein different limits for different sensed conditions are also known; see e.g. col. 6, lines 61-67—col. 7, lines 1-26), wherein the removal of one cell would correspond to the resistive limit previously set by the circuitry as suggested by Wilson. 
However, prior art references do not teach 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688